Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments filed on October 15, 2020. Claims 1-32 are pending. Claims 8-11,13-15 and 21 have been amended.

All prior rejections are maintained for the reasons set forth below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10,12-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland (US 5,514,187) in view of Costin Jr (US 2016/0263928).
McFarland teaches ring dyeing cotton yarns with indigo to form a white undyed core and an outer ring of dyed cotton wherein the dyed ring penetrates less than about 20% of the yarn followed by abrading the fabric to remove some of the dyed surface and fiber to produce a stonewashed look (column 2, lines 25-35; abstract, column 4, lines 55-65). McFarland teaches the amount of stonewashing or white is directly proportional to 
McFarland does not specify laser abrasion of the denim.
Costin Jr teaches denim fabrics can be provided with a stonewashed appearance similar to enzyme washing or physical abrasion with stones (paragraph 0005) or rock by laser irradiation (paragraph 0010). Costin Jr. teaches the laser uses a preselected user pattern area including an array of pixels to determine the irradiation of the fabric and dye removal and the overall desired aesthetic outcome (paragraph 0011-0014). Costin Jr. teaches the laser irradiation control device determines the amount of dye removal from the fabric as well as the amount of melting or partial disintegration of the natural fiber containing fabric (paragraph 0052). Costin Jr teaches up to 256 grayscale values can be achieved (paragraphs 0087, 0110). Costin Jr teaches the laser irradiation units can be 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of McFarland by incorporating the laser stonewashing methods of Costin Jr because Costin Jr teach these methods provide improved color patterning compared with conventional stone washing methods such as enzymatic dye removal. McFarland invites the inclusion of physical abrasion methods of dye removal to produce a worn or stonewashed look to the fabric. It would be obvious to modify the methods of McFarland by controlling the dye and fabric removal to determine the pattern since Costin Jr teaches the amount of dye remove and fabric disintegrated can be programmed by the user into a file based on pixel data for a desired pattern and this file includes data on the amount of energy provided per pixel to a portion of the fabric which control the amount of dye removal and fabric disintegration and this value could be 0-85% as no to complete removal would be 0-100%. Costin Jr teaches partial disintegration which would be above 0% and below 100%. The value could readily be determined by one of ordinary skill in the art at the time the invention was made based on the desired pattern and aesthetic. Using this procedure on the methods of ring dyed cotton of McFarland would control degree of dye removal from the fabric surface and the extent of exposure of the core fibers based on the amount of partial fiber disintegration. It is noted that McFarland only uses sulfur predyeing in the example and not in the broad disclosure, and since the reference is not limited to the working examples and nothing in 
Arriving at the claimed 7.5 to 12.5% of the total thickness of the indigo dyed ring would be obvious as McFarland teaches the thinner ring permits less abrasion to be necessary to provide the stone washed effect and any value less than 20% is effective. Selecting from McFarland’s less than 20% range would be obvious to maximize the ease of achieving a stonewashed appearance through abrasion as the smaller the size of the indigo dyed ring on the cotton the less amount of abrasion required to remove it and get to the white core for the worn effect.

Claims 4,7,11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland (US 5,514,187) in view of Costin Jr (US 2016/0263928) and Teague (US 5,330,538).
McFarland and Costin Jr. are relied upon as set forth above.
McFarland and Costin Jr do not specify the twist per inch of the cotton. Mercerizing and no sulfur predyeing or sulfur bottoming.
Teague teaches that in producing salt and pepper indigo dyed denim individual cotton yarns with a twist multiple value (twists per inch) of 4.6 and 10.5 provide a superior salt and pepper look after stone washing (abstract, column 1, lines 58-68). Teague teaches mercerizing in caustic solution of NaOH will increase the dye affinity followed by dyeing with indigo with no sulfur bottoming or pre-sulfur dyeing (column 2, lines 5-10; example 3). Teague teaches the fibers are ring dyed with a larger and whiter core thereby 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of McFarland and Costin Jr by using the claimed twist per inch claimed as Teague teaches 4.6-4.8 provide superior salt and pepper look after stonewashing the indigo dyed denim. It would have been further obvious to modify the methods of McFarland and Costin Jr by mercerizing in alkaline solution prior to dyeing as Teague teaches this makes the cotton more receptive to the indigo dye. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of McFarland and Costin Jr. by not sulfur bottoming and sulfur predyeing because Teague show in the example it is not required to produce an effective salt and pepper finish.

Claims 21-24,26,28,31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland (US 5,514,187) in view of Teague (US 5,330,538) and Gurley (US 5,611,822).
McFarland teaches ring dyeing cotton yarns with indigo to form a white undyed core and an outer ring of dyed cotton wherein the dyed ring penetrates less than about 20% of the yarn followed by abrading the fabric to remove some of the dyed surface and fiber to produce a stonewashed look (column 2, lines 25-35; abstract, column 4, lines 55-65). McFarland teaches the amount of stonewashing or white is directly proportional to the amount of dye and fiber removed from the surface by a physical form of abrasion  and a thinner ring permits less abrasion to be necessary to provide the stone washed effect 
McFarland does not specify dye boxes or 4.5 to 4.8 twists per inch, mercerizing and no sulfur predyeing or sulfur bottoming and does not teach dipping for 15-20seconds in the first dye box or squeezing the yarn at 55-90 pounds per square inch..
Teague teaches that in producing salt and pepper indigo dyed denim individual cotton yarns with a twist multiple value (twists per inch) of 4.6 and 10.5 provide a superior salt and pepper look after stone washing (abstract, column 1, lines 58-68). Teague teaches mercerizing in caustic solution of NaOH will increase the dye affinity followed by dyeing with indigo with no sulfur bottoming or pre-sulfur dyeing (column 2, lines 5-10; example 3). Teague teaches the fibers are ring dyed with a larger and whiter core thereby making a more positive contribution to creation of all salt of the salt and pepper look after stone washing (column 4, lines 15-20).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of McFarland by using the claimed twist per inch claimed as Teague teaches 4.6-4.8 provide superior salt and pepper look after stonewashing the indigo dyed denim. It would have been further obvious to modify the methods of McFarland by mercerizing in alkaline solution prior to dyeing as Teague teaches this makes the cotton more receptive to the indigo dye. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of McFarland by not sulfur bottoming and sulfur predyeing because Teague show in the example it is not required to produce an effective salt and pepper finish.
Using this procedure on the methods of ring dyed cotton of McFarland would control degree of dye removal from the fabric surface and the extent of exposure of the core fibers based on the amount of partial fiber disintegration. It is noted that McFarland only uses sulfur predyeing in the example and not in the broad disclosure, and since the reference is not limited to the working examples and nothing in the broad disclosure require sulfur bottoming or sulfur predyeing, these steps are not required. 
Arriving at the claimed 7.5 to 12.5% of the total thickness of the indigo dyed ring would be obvious as McFarland teaches the thinner ring permits less abrasion to be necessary to provide the stone washed effect and any value less than 20% is effective. 
It would have been obvious to modify the methods of McFarland by dipping in at least two dye boxes followed by exposing in air as Gurley teaches this is conventional in producing indigo dyed denim which is woven, cut and sewn into garments. The dip time and squeezing pressure would be result effective variables as the dip time would determine the degree of dye coloration and penetration applied to the denim and the squeezing is taught to enhance the dye penetration into the textile. Optimizing these parameters to arrive at the desired dyeing aesthetic would be obvious absent any criticality for the particular ranges. Since on a ring dye effect is desired short dipping would be obvious as well as dipping times and pressures to achieve the less than 20% penetration of McFarland.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over McFarland (US 5,514,187) in view of Teague (US 5,330,538) and Gurley (US 5,611,822) and further in view of Schoots (US 2013/0000057).
McFarland, Teague and Gurley are relied upon as set forth above.
McFarland, Teague and Gurley do not specify a twill weave.
Schoots teaches that indigo dyed denim articles conventionally have a twill weave as the most common weave (paragraph 0041).
.

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland (US 5,514,187) in view of Teague (US 5,330,538) and Gurley (US 5,611,822) and further in view of Schnitzer (US 5,586,992).
McFarland, Teague and Gurley are relied upon as set forth above.
McFarland, Teague and Gurley do not specify the 25-40 millisiemens/cm or 700-750mV.
Schnitzer teaches indigo dyes should contain an operating potential of 600-1100 mV (column 3, lines 30-40) and a salt concentration to give a conductivity of greater than 11 mScm-1 (column 4, lines 1-30) for effective indigo dyeing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use an indigo dye with a 700-750 mV reading and 25-40 mScm-1 as Schnitzer teaches indigo dyes should contain an operating potential of 600-1100 mV (column 3, lines 30-40) and a salt concentration to give a conductivity of greater than 11 mScm-1 (column 4, lines 1-30) for effective indigo dyeing. Selection from these ranges to arrive at the claimed values are obvious as one or ordinary skill in the art could through routine experimentation determine them through testing the overlapping ranges of Schnitzer. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over McFarland (US 5,514,187) in view of Teague (US 5,330,538) and Gurley (US 5,611,822) and further in view of Costin Jr (US 2016/0263928).
McFarland, Teague and Gurley are relied upon as set forth above.
McFarland, Teague and Gurley do not teach laser finishing.
Costin Jr teaches denim fabrics can be provided with a stonewashed appearance similar to enzyme washing or physical abrasion with stones (paragraph 0005) or rock by laser irradiation (paragraph 0010). Costin Jr. teaches the laser uses a preselected user pattern area including an array of pixels to determine the irradiation of the fabric and dye removal and the overall desired aesthetic outcome (paragraph 0011-0014). Costin Jr. teaches the laser irradiation control device determines the amount of dye removal from the fabric as well as the amount of melting or partial disintegration of the natural fiber containing fabric (paragraph 0052). Costin Jr teaches up to 256 grayscale values can be achieved (paragraphs 0087, 0110). Costin Jr teaches the laser irradiation units can be programmed with different dye removal values which are associated with respective energy or power levels and increased energy application correlates to higher dye removal (paragraph 0088). Costin Jr teaches the pattern is stored in a file which is communicated to the pattern generation device (paragraph 0058).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of McFarland, Teague and Gurley by incorporating the laser stonewashing methods of Costin Jr because Costin Jr teach these methods provide improved color patterning compared with conventional stone washing methods such as enzymatic dye removal. McFarland invites the inclusion of physical . 

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 and 27 of copending Application No.  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope and in some embodiments cover the similar subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed regarding McFarland and Costin Jr. have been fully considered but they are not persuasive. McFarland teaches ring dyeing cotton yarns with indigo to form a white undyed core and an outer ring of dyed cotton wherein the dyed ring penetrates less than about 20% of the yarn followed by abrading the fabric to remove some of the dyed surface and fiber to produce a stonewashed look and it is conventional in the art to laser treat ring dyed denim to remove surface fibers to expose the undyed core of the yarn. Any value less than 20% reads on the 7.5-12.5% dye penetration as all embodiments disclosed by McFarland not just example or preferred embodiments. As yarns are rounded this destruction of the surface of melting caused by a laser as taught by Costin Jr. would clearly remove flatten the surface of the yarn. Treating the ring dyed yarns with laser is well established in the art and the purpose of lasering is to remove the above layer to expose the undyed core to give stone washed effects. Costin Jr teaches using different laser settings to control the amount of melting and color change. This would obviously provide a flattening effect on the yarn as it is an obvious property of the laser interacting with the fiber and melting or destroying it and this can be controlled by the laser energy as to the desired grayscale effect. Furthermore doing the method of .
McFarland teaches in an example using 80 degrees C but is not limited to the disclosure of the working examples (column 4, lines 64-67). It would have been obvious to substitute the claimed temperature ranges into the teachings of McFarland as Scheibli teaches the claimed range 20-80 degrees C is functionally equivalent at ring dyeing cotton denim with indigo and producing stone washed effects. Substituting an equivalent temperature to 80 degrees C would only require routine skill in the art absent a demonstration of criticality for the claimed range. Using temperatures also known to be effective for producing a similar effect on denim with similar dyes is obvious. Using art recognized temperatures and adjusting dyeing temperature to achieve desired dye penetration is obvious as these temperature ranges are known in the art to be effective for ring dyeing denim. Maintaining the temperature in the dye boxes is obvious as they provide a controlled temperature dye composition to the fabric and any vessel the dye 
Teague teaches that in producing salt and pepper indigo dyed denim individual cotton yarns with an individual yarn (single) twist multiple value (twists per inch) of 4.6 and 10.5 provide a superior salt and pepper look after stone washing (abstract, column 1, lines 58-68). Using this twist value as disclosed by Teague for the same purpose of producing stone washed effects on denim is obvious absent the showing of criticality for the claimed value. 
Regarding the double patenting rejection, the claims still contain the same subject matter as the copending Application No. 15/841263 so the rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.